DETAILED ACTION

This office action is in response to the Applicants arguments filed 1/11/2021. Claims 1-20 are examined and pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 8, 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. 2016/0337838 A1, hereinafter “Lee”) in view of Vasseur et al. (U.S. 2016/0026542 A1, hereinafter “Vasseur”).

 	As to claims 1, 8 and 15, Lee discloses a device for discovering an uplink service of uplink streams, the device comprising: 
 	a processor configured to identify parameters for processing the uplink streams of an uplink service (para. [0028]; discloses “Each of the information on the first device and the information on the second device may correspond to one of a WFD IE (Wi-Fi Display Information Element), a WSC IE (Wi-Fi Simple Config Information Element), or a P2P IE (Peer-to-Peer Information Element)”); and 
	receive, from the network entity, a discovery response message including information of the uplink service of the uplink streams (para. [0074]; discloses “received the RTSP M3 request message, the WFD sink can transmit an RTSP M3 response message (RTSP GET_PARAMETER response message) in response to the RTSP M3 request message.”), wherein the processor is further configured to establish a session connection for transmitting the uplink streams to the uplink service for processing the uplink stream based on the discovery request and response messages (para. [0087]; discloses “a WFD device can be connected with an infrastructure BSS. In this case, it may use device/service discovery or session initiation using a higher layer protocol instead of the aforementioned layer 2 discovery.”).  
.
 	In an analogous art, Vasseur discloses a transceiver operably connected to the processor, the transceiver configured to: transmit, to a network entity, a discovery request message for discovery of the uplink service, from among a plurality of uplink services that is capable of processing the uplink streams from the device for distribution (para. [0071]; discloses “some or all devices 200 of the computer network 100, which received the request, start identifying and evaluating one or more next-hop candidates to be used as backup devices. The identification and evaluation processes are similar to the ones described in step 630 in relation with the description of FIG. 6 for the distributed based BDAG pre-computation. Notably, each device 200 may identify and evaluate one or more next-hop candidates based on the OF included in the initial request or based on a BOF. Also, the nature of candidate backup devices is taken into consideration during these processes. At the end of step 730, a set of backup devices is identified by each device 200 of the computer network 100.” This citation shows that a request to identify a backup device to start a backup service is sent to a network device from a plurality of backup devices),
 	 discovery request message includes identified parameters and a of parameters for a corresponding bandwidth for the uplink streams (para. [0051]; discloses “a root device of a BDAG may request the creation of the BDAG based on a certain OF, such as through a BDAG discovery request (e.g. DIO) 300. For instance, the OF may include requirements on how to select one or more preferred next-hop devices 200 for the BDAG. For example, but without limiting the generality of the invention, metrics may comprise delay, latency, bandwidth, estimated transmission count (ETX), and cost, while constraints, if used, may comprise various reliability thresholds, restrictions on battery operation, multipath diversity, load balancing requirements, bandwidth requirements, transmission types (wired, wireless, etc.), and number of selected next-hops.” This citation shows that the discovery request includes metrics such as delay and bandwidth in the request message);
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee by incorporating a request message that includes parameters for identified parameters such as delay and bandwidth as taught by Vasseur in order to quickly identify a backup device that best satisfies the one or more metrics and fulfills the one or more requirements. (Vasseur, para. [0064]).

 	As to claim 2, Lee-Vasseur discloses the device of Claim 1, wherein the uplink service of the uplink streams is an uplink service provider, and is dynamically selected from among a plurality of uplink service providers based on at least one of characteristics, capabilities, or requirements associated with the device (Vasseur, para. [0071]; discloses “some or all devices 200 of the computer network 100, which received the request, start identifying and evaluating one or more next-hop candidates to be used as backup devices. The identification and evaluation processes are similar to the ones described in step 630 in relation with the description of FIG. 6 for the distributed based BDAG pre-computation. Notably, each device 200 may identify and evaluate one or more next-hop candidates based on the OF included in the initial request or based on a BOF.” This citation shows that a request to identify a backup device to start a backup service is sent to a network device from a plurality of backup devices),	
 	
 	As to claim 3, Lee-Vasseur discloses the device of Claim 1, wherein the set of parameters comprises at least one of a camera system or requested processing steps. (Lee, para. [0011]; discloses “A WFDS network can include one or more Wi-Fi devices. A WFDS device includes devices supporting Wi-Fi such as a display device, a printer, a digital camera, a projector, a smartphone, and the like”).

 	As to claim 6, Lee-Vasseur discloses the device of Claim 1, wherein the uplink service is a framework for live uplink streaming (FLUS) service (Lee, para. [0081]; discloses “If a WFD session is established and audio/video streaming is initiated, the WFD source and the WFD sink can perform audio/video streaming using a codec supported by both the WFD source and the WFD sink.”).  

 	As to claim 7, Lee-Vasseur discloses the device of Claim 1, wherein the processor is further configured to determine a common identifier value that is used for a service configuration with the uplink service and signaling messages used for a session setup with the uplink service (Lee, para. [0074]; discloses “The WFD source can transmit an RTSP M3 request message (RTSP GET_PARAMETER request message) in which a list of WFD capabilities is specified [S605]. Having received the RTSP M3 request message, the WFD sink can transmit an RTSP M3 response message (RTSP GET_PARAMETER response message) in response to the RTSP M3 request message.”).  

 	As to claim 9, Lee-Vasseur discloses the network entity of Claim 8, wherein the uplink service of the uplink streams is an uplink service provider, and is dynamically selected from among a plurality of uplink service providers based on at least one of characteristics, capabilities, or requirements associated with the device (Vasseur, para. [0071]; discloses “some or all devices 200 of the computer network 100, which received the request, start identifying and evaluating one or more next-hop candidates to be used as backup devices. The identification and evaluation processes are similar to the ones described in step 630 in relation with the description of FIG. 6 for the distributed based BDAG pre-computation. Notably, each device 200 may identify and evaluate one or more next-hop candidates based on the OF included in the initial request or based on a BOF.” This citation shows that a request to identify a backup device to start a backup service is sent to a network device from a plurality of backup devices),	

 	As to claim 13, Lee-Vasseur discloses the network entity of Claim 8, wherein the uplink service is a framework for live uplink streaming (FLUS) service (Lee, para. [0081]; discloses “If a WFD session is established and audio/video streaming is initiated, the WFD source and the WFD sink can perform audio/video streaming using a codec supported by both the WFD source and the WFD sink.”).  

 	As to claim 14, Lee-Vasseur discloses the network entity of Claim 8, wherein the processor is further configured to determine a common identifier value that is used for a service configuration with the uplink service and signaling messages used for a session setup with the uplink service (Lee, para. [0074]; discloses “The WFD source can transmit an RTSP M3 request message (RTSP GET_PARAMETER request message) in which a list of WFD capabilities is specified [S605]. Having received the RTSP M3 request message, the WFD sink can transmit an RTSP M3 response message (RTSP GET_PARAMETER response message) in response to the RTSP M3 request message.”).  .  

 	As to claim 16, Lee-Vasseur discloses the method of Claim 15, wherein the uplink service of the uplink streams is an uplink service provider, and is dynamically selected from among a plurality of uplink service providers based on at least one of characteristics, capabilities, or requirements associated with the device (Vasseur, para. [0071]; discloses “some or all devices 200 of the computer network 100, which received the request, start identifying and evaluating one or more next-hop candidates to be used as backup devices. The identification and evaluation processes are similar to the ones described in step 630 in relation with the description of FIG. 6 for the distributed based BDAG pre-computation. Notably, each device 200 may identify and evaluate one or more next-hop candidates based on the OF included in the initial request or based on a BOF.” This citation shows that a request to identify a backup device to start a backup service is sent to a network device from a plurality of backup devices),	

 	As to claim 17, Lee-Vasseur discloses the method of Claim 15, wherein the set of parameters comprises at least one of a required bandwidth or requested processing steps (Lee, para. [0069]; discloses “a WFD device can select a WFD device for performing the WFD connection setup procedure. After the WFD device for performing the WFD connection setup procedure is selected according to a policy, a user input, and the like, it may use a connectivity scheme among Wi-Fi P2P and TDLS for a WFD connection.”) 

 	As to claim 20, Lee-Vasseur discloses the method of Claim 15, further comprising determining a common identifier value that is used for a service configuration with the uplink service and signaling messages used for a session setup with the uplink service (Lee, para. [0074]; discloses “The WFD source can transmit an RTSP M3 request message (RTSP GET_PARAMETER request message) in which a list of WFD capabilities is specified [S605]. Having received the RTSP M3 request message, the WFD sink can transmit an RTSP M3 response message (RTSP GET_PARAMETER response message) in response to the RTSP M3 request message.”).  

Claims 4, 5, 10, 11, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Vasseur in further view of Kim et al. (U.S. 2018/0176856 A1, hereinafter “Kim”).

	As to claims 4, 11, Lee-Vasseur discloses the device of Claim 1, however Lee does not disclose the device wherein a domain name system service (DNS SRV) record and a DNS text (DNS TXT) record include a location of the uplink service.  
 	Kim discloses the device wherein a domain name system service (DNS SRV) record and a DNS text (DNS TXT) record include a location of the uplink service ([049]-[0151]; discloses a message like TXT or SRV record would include MAC address information is included as the address of the device such as P2P device). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee-Vasseur by including a message like TXT that includes MAC address information to as taught by Kim in order to help locate the nearest device or gateway to connect the user. 
 	
  	As to claims 5, 12 and 19, Lee-Vasseur discloses the device of Claim 1, wherein: the transceiver is further configured to receive, from the network entity, information including a list of available uplink services (Lee, para. [0069]; discloses “After the WFD device for performing the WFD connection setup procedure is selected according to a policy, a user input, and the like, it may use a connectivity scheme among Wi-Fi P2P and TDLS for a WFD connection.”); 
 	However, Lee-Vasseur does not explicitly disclose the processor is further configured to determine whether the information is available for establishing the session connection based on a DNS SRV record or a DNS TXT record received from the network entity.  
(Abstract; discloses “establishing a session connection with the second terminal, wherein the service discovery procedure may be performed through an mDNS on the basis of an ASP. In addition, the service discovery procedure may comprise the steps of: exchanging PTR query messages on the basis of the mDNS; and exchanging SRV and TXT query messages on the basis of the mDNS, wherein the TXT record of the SRV and TXT query message may essentially include advertisement ID information for the service.”).  
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee-Vasseur by using a TXT and SRV record to establish a network connection as taught by Kim in order to quickly and efficiently connect to the network.

 	As to claim 10, Lee-Vasseur discloses the network entity of Claim 8, wherein the set of parameters to capture the uplink streams comprises at least one of a camera system or requested processing steps (Lee, para. [0011]; discloses “A WFDS network can include one or more Wi-Fi devices. A WFDS device includes devices supporting Wi-Fi such as a display device, a printer, a digital camera, a projector, a smartphone, and the like”).

 	Kim discloses the network entity wherein a directory of the uplink service is published using domain name system service (DNS SRV) record and a DNS text (DNS TXT) record (para. [0146]; discloses “at least one of the SRV record and the TXT record include information on Table 6 below. More specifically, the seeker UE 1320 and the advertiser UE 1310 may use the mDNS as the discovery method for ASP session connection. Accordingly, as information on an ASP session, at least one of ASP CP network type information, information on whether a plurality of sessions is set up and information on whether operation is performed in a plurality of bands may be included. In addition, as described above, as a connectivity method, WLAN Infrastructure or P2P connection may be used and thus information on the connectivity method may be included. For example, information on a band used for connection and a channel list may be included.”).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee-Vasseur by using a TXT and SRV record to include a list of different connections as taught by Kim in order to quickly and efficiently connect to the network.

 	As to claim 18, Lee-Vasseur discloses the method of Claim 17,
and wherein the uplink service is a framework for live uplink streaming (FLUS) service (Lee, para. [0081]; discloses “If a WFD session is established and audio/video streaming is initiated, the WFD source and the WFD sink can perform audio/video streaming using a codec supported by both the WFD source and the WFD sink.”), however Lee does not disclose the method wherein a domain name system service (DNS SRV) record and a DNS text (DNS TXT) record include a location of the uplink service, 
 	Kim discloses the method wherein a domain name system service (DNS SRV) record and a DNS text (DNS TXT) record include a location of the uplink service. ([049]-[0151]; discloses a message like TXT or SRV record would include MAC address information is included as the address of the device such as P2P device). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee-Vasseur by including a message like TXT that includes MAC address information to as taught by Kim in order to help locate the nearest device or gateway to connect the user. 
 	
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOE CHACKO/Primary Examiner, Art Unit 2456